Citation Nr: 1622647	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Board remanded the current issues for further evidentiary development.

In a written statement received in November 2015, the Veteran appears to have raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran is advised that her statement does not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The issues of entitlement to service connection for right and left wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran currently has a low back disability (lumbosacral strain and degenerative arthritis of the lumbar spine), and evidence indicates that it was more likely than not incurred in service.






CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back condition that she asserts began with back pain in service and has continued since that time.  Following review of the evidence of record, the Board finds that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

At the outset, the Board notes that a current low back disability has been confirmed.  Most recently, an October 2015 VA examiner diagnosed the Veteran with lumbosacral strain and degenerative arthritis of the spine.

Turning to the other elements of service connection, the Veteran's service treatment records document her reports of recurrent low back pain, including on a January 1998 medical history report, and her treatment, in March and April 1998, for back pain that she indicated began in July or August of 1997.  She denied any specific trauma at that time, but noted that her symptoms were apparent with lifting.  A clinician diagnosed her with mechanical low back pain.

Following service, a February 1999 X-ray study documented pseudo-sacralization of the fifth lumbar segment of the Veteran's spine, bilaterally.  During a VA examination conducted later that month, the examiner characterized that X-ray study as within normal limits, and merely noted that the Veteran had back pain that was most likely a mild muscle strain and was resolving.  However, during a May 2000 VA follow-up appointment, an X-ray study revealed disk space narrowing and mild degenerative changes of the articular facets of the Veteran's lumbar spine.  She continued to seek treatment for low back pain thereafter.

In June 2008, a VA clinician stated that he believed the Veteran's current back condition was directly related to service, because she was still suffering from the same condition she had incurred at that time.  He also noted that a February 2008 X-ray study revealed degenerative changes in the lower lumbar spine.  

November 2010 and October 2015 VA examiners did not share the 2008 VA clinician's opinion that the Veteran's current low back disability was related to service.  However, the 2010 examiner supported her negative opinion by erroneously stating that there was no evidence of a low back injury in service or records of complaints, medical evaluations, testing, or treatment for recurrent low back pain, and the 2015 examiner attributed the Veteran's current low back symptoms to degenerative joint disease consistent with normal aging, but failed to explain why she found that an initial diagnosis of such degenerative changes in 2000, when the Veteran was only 28 years old, was consistent with a normal aging process for the spine.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In short, as the negative medical opinions of record lack probative value, as an initial onset of back pain during service and a current low back disability that includes arthritis have been established, and as the Veteran's service treatment records, post-service medical records, and credible lay statements establish a continuity of symptomatology since service, service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for a low back disability is granted.


REMAND

Additional development is required prior to adjudication of the Veteran's claims for service connection for right and left wrist disabilities.

In an August 2015 remand, the Board requested that the Veteran undergo an additional VA examination in order to determine the etiology of her claimed wrist disabilities.  The examiner was asked to determine whether the Veteran had a current neurologic or orthopedic disability underlying her complaints of wrist pain and, if so, whether that disability was related to her active duty service.  The requested examination and opinion were provided in October 2015, at which time the examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by service.  However, in support of that statement, she merely explained that the Veteran's current bilateral wrist pain with associated numbness was at least as likely as not attributable to symptoms of carpal tunnel syndrome, and stated that those symptoms were noted after the Veteran left active military service.  As the VA examiner attributed the Veteran's current symptoms to a specific condition but failed to adequately explain why that condition could not be related to service, remand for an additional opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician for review.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should state whether it is at least as likely as not (50 percent probability or more) that any current right and/or left wrist disabilities, to include carpal tunnel syndrome, had their onset in service or are otherwise related to service, to include lifting heavy materials on a continual basis therein, spending long hours driving a Humvee, and an incident, treated in January 1994, during which the Veteran fell onto her outstretched left hand.

In determining whether the Veteran meets the criteria for a specific current wrist diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, that she has indicated that she has experienced bilateral wrist pain since service, and that her reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the requested opinion cannot be provided without resorting to speculation, please expressly indicate this and explain why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


